Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, respectively, of U.S. Patent No. 10999464. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 5, 9, respectively, of U.S. Patent No. 10999464 seems to be included in the broader subject matter of claims 1, 9, 17 of the instant invention.
claim 1 the instant invention
claim 1 of U.S. Patent No. 10999464
1. An image forming apparatus that produces a display in accordance with a display instruction for at least one of a plurality of installed application, the image forming apparatus comprising: a display unit; a memory configured to store instructions; and one or more processors configured to execute the instructions to: determine drawing data to be displayed on the display unit from among drawing data corresponding to a display instruction for an installed first application and drawing data corresponding to a display instruction for an installed second application according to an attribute of an 



Claims 9 and 17 of the instant invention are mirror claims of claim 1 of the instant invention, with the exception that claims 9 and 17 are correspondingly drawn to a method and a non-transitory computer-readable storage medium. Similarly, claims 5, 9 of U.S. Patent No. 10999464 are mirror claims of claim 1 of U.S. Patent No. 10999464, with the exception that claims 5 and 9 are correspondingly drawn to a method and a non-transitory computer-readable storage medium. Therefore, claims 9 and .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dove (US20010047435).

As to claims 1, 6-9, 14-17:
An image forming apparatus that produces a display in accordance with a display instruction for at least one of a plurality of installed application, a corresponding method, and a corresponding non-transitory computer-readable storage medium, the image forming apparatus comprising:
a display unit (fig. 8);
a memory configured to store instructions (fig. 9, el. 980);
and one or more processors configured to execute the instructions to:
determine drawing data to be displayed on the display unit from among drawing data corresponding to a display instruction for an installed first application and drawing data corresponding to a display instruction for an installed second application according to an attribute of an installed first holds drawing data corresponding to a display instruction, and uses the drawing data held by said program to produce a perceptible representation of the data, for example, display program data);
and display the determined drawing data on the display unit (¶ [0032]) (e.g., the first display window may be overwritten or superceded in Z-ordership by a subsequent program).

As to claims 6, 14, Dove shows:
wherein the drawing data corresponding to the display instruction for the installed first application is determined as the drawing data to be displayed on the display unit (¶ [0032]) (e.g., a first display window may be overwritten or superceded in Z-ordership by a subsequent program).

As to claims 7, 15, Dove shows:
wherein the drawing data corresponding to the display instruction for the installed first application is made to be held by a first display context, and the drawing data corresponding to the display instruction for the installed second application is made to be held by a second display context (¶ [0032]) (e.g., a first display window may be overwritten or superceded in Z-ordership by a subsequent program).


wherein the drawing data held by the first display context is displayed preferentially than the drawing data held by the second display context  (¶ [0032]) (e.g., a first display window may be overwritten or superceded in Z-ordership by a subsequent program).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 2-5, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US20010047435) in view of Tsujimoto (US20130033718).

As to claims 2-5, 10-13:
Dove shows an apparatus substantially as claimed, as specified above. 
Dove further shows: wherein the installed first application is a generic application (¶ [0034]) (e.g., applications “FRED”, “MIKE” or “JOHN” may be reasonably considered generic applications); wherein the attribute of the installed first application is "generic" (e.g., applications “FRED”, “MIKE” or “JOHN” may be reasonably considered generic to have generic attributes).
Dove fails to specifically show: wherein the installed first application is a screen saver application and the installed second application is a login application;
wherein the attribute of the installed first application is "screenSaver" and the attribute of the installed second application is "login".
In the same field of invention, Tsujimoto teaches: displaying manual information on a multifunction peripheral. Tsujimoto further teaches: wherein an installed first application is a screen saver application  (¶ [0140]) and an installed second application is a login application (¶ [0162]); wherein 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Dove and Tsujimoto at the time that the invention was filed, to have combined the teachings of Tsujimoto with the apparatus as taught by Dove. 
One would have been motivated to make such combination because a way to prevent screen burn-in would have been obtained and desired, as expressly taught by Tsujimoto ¶ [0140]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Acharya et al. 		[U.S. 20050036509]
Chee et al.		[U.S. 5877741]
Carey et al.		[U.S. 7546547]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany NÃºÃ±ez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/5/2022